Order entered November 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00518-CR
                                     No. 05-14-00519-CR
                                     No. 05-14-00520-CR

                      MICHAEL WAYNE CAMPBELL JR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
             Trial Court Cause Nos. F12-31211-Q, F12-31218-Q, F12-31219-Q

                                           ORDER
       The Court REINSTATES the appeals.

       On October 24, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. On November 11, 2014, appellant filed a motion to dismiss

his appeals. See TEX. R. APP. P. 42.2(a). Accordingly, we VACATE the October 24, 2014 order

requiring findings. We will dispose of the motion to dismiss the appeals in due course.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE